Citation Nr: 0109652	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  97-02 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a burial allowance in excess of the equivalent 
in pesos of $225.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had recognized service from May 1943 to January 
1946.  He died in January 1996.  The appellant is the 
veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  The Board in January 1999 remanded the case to 
the RO for further development of a claim of entitlement to 
burial benefits.  The Board decision also referred the issue 
of entitlement to accrued benefits to the RO for initial 
adjudication.

The record shows that the Board in January 1999 denied 
entitlement to service connection for the cause of the 
veteran's death.  The clams file includes recent 
correspondence from the appellant that could be interpreted 
as an application to reopen the claim.  Further, the Board 
observes that the issue was discussed in the representative's 
recent informal hearing presentation.  This matter is 
referred to the RO so that the appellant may have the 
opportunity to clarify her intentions before any further 
adjudication action is taken.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

Pursuant to the Board's previous remand directive, the RO 
denied the claim of entitlement to accrued benefits in May 
1999.  Subsequent correspondence from the appellant on file 
may be construed as a notice of disagreement.  The issue of 
entitlement to accrued benefits is addressed in the remand 
portion of this decision.


FINDING OF FACT

The veteran's death in January 1996 was not shown to have 
been the result of a disability related to military service. 


CONCLUSION OF LAW

The criteria for the payment of $1500.00 in burial and 
funeral expenses, payable at the rate of $0.50 for each 
dollar, is not met as a matter of law.  38 U.S.C.A. §§ 107, 
2302(a), 2303(b), 2307 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.8, 3.1600 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The record shows that the veteran died in January 1996, that 
the immediate cause of death was hypovolemic shock and the 
antecedent cause was upper gastrointestinal bleeding.  At the 
time of his death he received VA disability compensation for 
psychoneurosis.  He had recognized guerilla service during 
World War II.  

The appellant in February 1996 sought to obtain reimbursement 
for expenses of the veteran's last illness and burial.  The 
RO sent her VA forms for death benefits with a letter that 
advised her of the monetary limit for certain benefits.  She 
submitted a completed VA Form 21-530 that showed payment 
(50,000.00 pesos) for total expenses of burial, funeral, 
transportation and burial plot.  She subsequently submitted a 
receipt verifying the amount reported.  

The RO letter in April 1996 advised her that she would 
receive $225.00 for the burial, funeral, plot and interment 
expenses and, that the payment was subject to maximum rates 
as provided by law.  She disagreed with the amount authorized 


Criteria

Benefits for the burial and funeral expenses in the amount of 
$300.00 are payable if the deceased veteran was in receipt of 
compensation or pension at the time of his death.  In 
addition, if the eligible veteran was not buried in a 
national cemetery, an additional $150.00 is payable for a 
plot allowance. If the veteran died from a service connected 
disability, $1500.00 is payable in lieu of the $450.00 
specified above. 38 U.S.C.A. §§ 2302(a), 2303(b), 2307; 38 
C.F.R. § 3.1600.

If the veteran's active service is based on service as a New 
Philippine Scout or in the Commonwealth Army of the 
Philippines called into the service of the United States 
Armed Forces, or recognized guerrilla service, VA benefits 
are payable at the rate of $0.50 for each dollar authorized 
under the law. 38 U.S.C.A. § 107; 38 C.F.R. § 3.8.

Pursuant to 38 C.F.R. § 3.1600(b) a burial allowance is 
payable for a veteran's nonservice-connected death, provided 
that the veteran was in receipt of compensation or pension 
benefits at the time of his death; or had a claim for those 
benefits pending at the time of his death which was supported 
by the evidence of record at the time of his death; or was 
discharged from active service for a disability incurred or 
aggravated in line of duty. 38 C.F.R. § 3.1600(b)(1) (2) and 
(3). 

Pursuant to 38 C.F.R. § 3.1600(c), a burial allowance is also 
payable for the nonservice-connected death of a veteran who 
died while properly hospitalized by VA. 

Finally, it is provided at 38 C.F.R. § 3.1600(f) that a plot 
and interment allowance is payable for a veteran who dies of 
a nonservice-connected cause if the burial allowance under 38 
C.F.R. § 3.1600(b) or (c) is payable; or if the veteran 
served during a period of war and is buried in a state 
veterans' cemetery; or if the veteran was discharged from 
service for a disability incurred or aggravated in line of 
duty. 

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (hereafter VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).


Analysis

The Board has not overlooked the potential application of the 
recently enacted VCAA) of 2000 [Pub. L. No. 106-475, 114 
Stat. 2096 (2000)], but finds the record is adequate for a 
determination of the burial allowance claim.  The argument is 
with the limitation imposed by law and is not a question of 
factual development.

As noted above, the Board in January 1999 determined that a 
service-connected disability did not cause or contribute to 
cause the veteran's death, and the appellant did not appeal 
that decision.  Thus the Board decision is final and at this 
time the veteran's cause of death is not service connected. 

The cause of death has not been linked to service or related 
to a disability that was incurred in active service.  The 
Board has determined, therefore, that at this time the 
appellant is not entitled to burial benefits in excess of the 
equivalent in pesos of $225.00, the amount payable at $0.50 
for each dollar of the statutory amount of $450.00.  The 
facts currently show that the veteran did not die as a result 
of a service-connected disability.  The Board affirmed that 
determination, and as a result the RO decision to grant the 
maximum benefit of $225.00 will be affirmed.  

The claim for increased burial benefits requires a favorable 
determination regarding the cause of death, since the 
appellant has received the maximum benefit for nonservice-
connected death.  As the determination as to the cause of the 
veteran's death is not favorable at this time, the claim for 
a burial allowance in excess of the equivalent in pesos of 
$225.00 must be regarded as legally insufficient since the 
requisite elements for eligibility to qualify for the higher 
benefit are not met.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to a burial allowance in excess of the equivalent 
in pesos of $225.00 is denied as a matter of law.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record showed at the time of the veteran's death there 
was a pending claim for increase in the disability rating for 
psychoneurosis.  The Board referred the accrued benefits 
issue to the RO.  The RO considered the claim and denied it 
in a May 1999 rating decision.  

The RO notice letter in May 1999 to the appellant was not 
sent to the representative.  She filed numerous letters 
during the year following notification that could be 
interpreted as a notice of disagreement with the denial of 
accrued benefits.  Her written communications expressed 
dissatisfaction with adjudicative action and, liberally 
interpreted, intended to communicate a desire to contest the 
result regarding accrued benefits.  38 C.F.R. § 20.201.  

Further, the Board must point out the regulations provide 
that claimants and their representatives are entitled to 
notice of any decision made by VA affecting the payment of 
benefits or the granting of relief.  Such notice shall 
clearly set forth the decision made, any applicable effective 
date, the reason(s) for the decision, the right to a hearing 
on any issue involved in the claim, the right of 
representation and the right, as well as the necessary 
procedures and time limits, to initiate an appeal of the 
decision.  38 C.F.R. § 3.103(b).  The notice letter did not 
contain any reference of notice to the accredited 
representative. 

Since the Board believes the appellant has filed a timely 
notice of disagreement, the failure to issue a statement of 
the case in such circumstances is a procedural defect 
requiring a remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  
However, before the issue is returned to the Board it must be 
perfected by filing a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 38 C.F.R. 
§§ 20.200, 20.201, 20.300 (2000). 

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should issue a statement of 
the case covering the issue of 
entitlement to accrued benefits.  The 
appellant should be advised of the 
requirements necessary to perfect a 
timely appeal if she wishes appellate 
review.  The RO should insure that the 
representative is provided a copy of all 
pertinent correspondence.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


